DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's amendment and response filed on 8/5/2021 has been received and entered in to the case. 
	Claim 8 is newly added, and claims 1-8 have been considered on the merits. All arguments have been fully considered.

Terminal Disclaimer
The terminal disclaimer filed on 8/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10,967,007 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection has been withdrawn.

Response to Amendment
The claim rejection under 35 USC §112(b) has been withdrawn due to the instant amendment. 
The following claim rejection has been modified in order to address the new claim (claim 8).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature) without significantly more. The claim(s) recite(s) a pharmaceutical composition comprising a conditioned medium from neonatal cardiac stem cells, and the neonatal cardiac stem cells are naturally occurring product, and the materials secreted from the cells in a culture would be considered as naturally occurring products (e.g. exosome, secreted proteins, etc.). Claim 7 requires the claimed cells along with the conditioned medium in the composition. The neonatal cardiac stem cells are naturally occurring product according to the instant specification. Thus, under the broadest reasonable interpretation, the claimed pharmaceutical composition comprising a conditioned medium and/or the neonatal cardiac stem cells is considered as a composition comprising nature-based products. In this case, there is no naturally occurring counterpart to the claimed composition, so the composition is compared to the individual components as they occur in nature. The “conditioned medium” is understood as a medium comprising molecules secreted from the cultured cells, and since any ingredients secreted from the naturally occurring cells is considered as naturally occurring products, the conditioned medium would contain naturally occurring ingredients. The claims do not particularly limit the ingredients of the medium, and thus, the medium could be any including naturally occurring chemicals in a water. Furthermore, there is no indication in the specification that the components of the 
This judicial exception is not integrated into a practical application because there is no additional limitation directed to a practical application of the naturally occurring product. It is noted that the term “pharmaceutical” would indicate an intended purpose of the product. However, this does not actively integrate the product into a practical application. The new claim, claim 8, discloses that the pharmaceutical composition comprises a pharmaceutically acceptable carrier. This limitation does not integrate the judicial exception to a practical application.
Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (e.g. manipulation recited in claims 3-5) do not change the nature of the secreted molecules and/or exosomes from the cells into the culture medium. Rather it would increase secretion of naturally occurring molecules as listed in claim 2. At most, this could change the amount of each naturally occurring products in the conditioned medium but does not change characteristics and/or properties of these naturally occurring products. Claim 8 discloses a pharmaceutically acceptable carrier. Therefore, based on the above discussion, the instant claims do not disclose subject matter eligible under 35 USC §101.

Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
Applicant alleged that the nCSCs are unique and non-naturally occurring cells, and the cell culture medium changes significantly and becomes “conditioned” by the cells as various factors are secreted into the culture medium by the cells during their in vitro growth. First, the Examiner respectfully disagrees that the claimed neonatal cardiac stem cells are non-naturally occurring cells. The instant specification clearly discloses that the claimed cells are isolated from the heart of a neonatal individual including a pediatric or non-pediatric individual (para. 10). Thus, the nCSCs are naturally occurring and present in the heart of the neonatal individual. Second, the conditioned medium of the culture comprising the nCSCs would contain a culture medium and those secreted from the nCSCs. Since there is no indication that nCSCs are transformed or permanently modified to express exogenous proteins or molecules, particularly for claim 1, those secreted by nCSCs are considered normally secreted by the cells under various different conditions in vivo as well as in vitro. In fact, the instant specification states that the cells naturally secrete one or more proteins or factors (para.38). Thus the property of secreting these molecules are considered inherent to the nCSCs, and there is no indication that the cells are permanently transformed (and thus, the characteristics are changed) to secrete higher amount of those molecules.
Regarding claim 2 directed to the nCSCs are manipulated to increase secretion of SDF-1a, VEGF-A, PDGF-A, IL-6 or FGF-2, this particular subject matter does not specifically require any recombinant technology utilized for the increased amount of any manner and exemplified recombinant technology (para. 38). This disclosure indicates that the naturally occurring nCSCs would either increase or decrease the secretion of these molecules based on the cells’ environment naturally (as in vivo) or via recombinant technology. Furthermore, the specification states that the cells naturally express one or more proteins or factors, for example VEGF-A and/or SDF-1a (para. 39), and the cells may have activation of expression of HSP70 or HSP60 either naturally or manipulated to increase expression of these proteins (para. 39). In the absence of any particular limitation directed to the cells being structurally manipulated (e.g. recombinant technology), the claims can be interpreted as the cells and their conditioned medium with naturally activated expression of the claimed proteins (e.g. Hsp70). Thus, it is the Examiner’s position that the increased secretion of these molecules can be naturally occurring in vivo in the absence of any evidence to the contrary. Furthermore, there is no evidence that nCSCs cannot be secrete higher amount of these molecules in vivo. It is the Examiner’s position that the naturally occurring nCSCs are triggered to secrete higher amount of the molecules upon the stimulation. Rather, the secretion of higher amount of the molecules is considered as the cell’s dynamic response to their environment (regardless of the type of stimulating being natural or non-natural), which is the cell’s inherent property.
Regarding claims 3-4 directed to the cells being exposed to one or more heat shock response inducers such as celastrol, triptolide, these inducers are not required to be in the composition, or the cells exposed to these molecules. There is no evidence that the conditioned medium derived from the cells exposed to these naturally occurring 
Since the nCSCs are naturally occurring, the molecules secreted from the cells are naturally occurring, the culture medium is not particularly limited in its components, and/or the cells and the inducers are not required in the claims, it is the Examiner’s position that the claimed product is a naturally occurring product and thus, judicial exception.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632